Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joe Mayo on 11/15/2021.

The application has been amended as follows: Amend claim 1 and 7 to include double beveled shape to further disclose the inventive concept of the invention (See paragraph 0072). 
Claim 1 (Currently amended): A heatsink for a plurality of memory modules connectable to an electronic board, said electronic board comprising at least one fluid cooling system and at least one first connector for each memory module of the plurality of memory modules, each memory module comprising at least one second connector configured to be connected to the at least one first connector of the electronic board and two heat exchange surfaces, wherein said heatsink comprises:
at least one envelope, said at least one envelope comprising
At least one top surface configured to at least partially cover a top part of each memory module of the plurality of memory modules,
at least two outer tabs, wherein each outer tab of said at least two outer tabs is configured to be in thermal contact with at least one heat exchange surface of the two heat exchange surfaces of at least one memory module of the plurality of memory modules,
at least one contact surface configured to be in thermal contact with said at least one fluid cooling system of said electronic board when each memory module of the plurality of memory modules is connected to said electronic board,
double beveled 
wherein said at least one envelope is configured to be detachably placed against the two heat exchange surfaces of each memory module of the plurality of memory modules, and
wherein said at least one envelope is further configured to be mechanically detachably fastened to said electronic board when each memory module of the plurality of memory modules is connected to said electronic board.


	Claim 7 (Currently amended): An electronic board comprising: at least one fluid cooling system, 
a plurality of memory modules,  at least one first electrical connector for each memory module of the plurality of memory modules,  each memory module comprising at least one second connector configured to be connected to said at least one first electrical connector of the electronic board and two heat exchange surfaces of a heatsink, said heatsink comprising
at least one envelope, said at least one envelope comprising
at least one top surface configured to at least partially cover a top part of each memory module of the plurality of memory modules,
at least two outer tabs, wherein each outer tab of said at least two outer tabs is configured to be in thermal contact with at least one heat exchange surface of the two heat exchange surfaces of at least one memory module of the plurality of memory modules,
at least one contact surface configured to be in thermal contact with said at least one fluid cooling system of said electronic board when each memory module of the plurality of memory modules is connected to said electronic board,
double beveled 
wherein said at least one envelope is configured to be detachably placed against the two heat exchange surfaces of each memory module of the plurality of memory modules, and
wherein said at least one envelope is further configured to be mechanically detachably fastened to said electronic board when each memory module of the plurality of memory modules is connected to said electronic board.
Allowable subject matter
The following is a statement of reasons for the indication of allowable subject matter:  With respect to the independent claims, no prior art fairly suggests or discloses the newly amended limitation set forth above. 
In regards to Claim 1, no prior art fairly suggests or discloses “wherein the at least one inner tab comprises a lower surface and a double beveled shape on the lower surface, in conjunction with the remaining elements. 
Dependent claims 2-6 are allowable by virtue of their dependency from claim 1. 
In regards to Claim 7, no prior art fairly suggests or discloses “wherein the at least one inner tab comprises a lower surface and a double beveled shape on the lower surface, in conjunction with the remaining elements. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
        Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rau (U.S Patent 8,570,744) – Discloses a cover rotated above the memory devices including a plurality of cold plate blades having a lower surface shape of a bevel used to dissipate heat to the plurality of memory devices, but fails to disclose at least one inner tab configured to be interposed between two memory modules of the plurality of memory modules in order to make thermal contact with at least one heat exchange surface among the two heat exchange surfaces of each of the two memory modules, wherein the at least one inner tab comprises a lower surface and a double beveled shape on said lower surface. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDEEP S BUTTAR whose telephone number is (571)272-4768. The examiner can normally be reached 7:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANDEEP S BUTTAR/Primary Examiner, Art Unit 2835